Citation Nr: 1539697	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-07 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals, status post right ulna fracture (right wrist disability).

2.  Entitlement to service connection for a testicle strain, also claimed as a groin and scrotum condition (testicular disability).

3.  Entitlement to service connection for a lumbar spine multilevel degenerative changes (lumbar spine disability).


REPRESENTATION

Veteran represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The Veteran had active service from November 1977 to November 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the St. Petersburg, Florida, Regional Office (the RO) of the Department of Veterans Affairs (VA).  

With respect to the Veteran's claims of entitlement to service connection for right wrist and lumbar spine disabilities, the Board notes that the Veteran initially filed claims for service connection for these disabilities in December 1980.  These claims were thereafter denied by the RO in August 1981, and the RO declined to reopen the claims in a February 1988 rating decision.  The Veteran did not complete an appeal and both decisions became final.  Also, in the February 1988 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a testicle strain, and the Veteran did not complete an appeal as to that decision.  The Veteran thereafter filed claims to reopen his previously denied service connection claims in October 2010.  Moreover, in November 2010, the RO obtained additional service treatment records of the Veteran and associated these records with the claims folder.  

The additional service treatment records document treatment for right testicular pain and impression of epididymitis in November 1978, as well as treatment for the Veteran's right wrist, to include fracture of the distal ulna in April 1978 and treatment and complaints related to the Veteran's back on multiple occasions from November 1978 to February 1981.  Notably, in the August 1981 and February 1988 rating decisions, the RO reported that the Veteran's service treatment records were incomplete.  Moreover, neither rating decision discussed the aforementioned evidence pertaining to the Veteran's claimed right wrist, lumbar spine, and testicular disabilities.  As such, the Board finds that the aforementioned service treatment records were not associated with the claims folder at the time of the last final denial of these claims in February 1988. 

Under 38 C.F.R. § 3.156(c)(1) (2015), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim ... Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury or disease ..."  As indicated above, the Board finds that the service treatment records discussed above were not associated with the Veteran's claims folder when his service connection claims for testicular strain, right wrist disability, and lumbar spine disability were last considered by the RO.  Further, the Board finds that these service treatment records are clearly relevant and of probative value to his claims, as it demonstrates evidence of in-service treatment and disability of the Veteran's testicles, right wrist, and lumbar spine.  The Board will therefore reconsider the Veteran's claims and is recharacterizing the issues on appeal to entitlement to service connection for a right wrist disability, testicular disability, and lumbar spine disability pursuant to 38 C.F.R. § 3.156(c).  

The Board notes that the Veteran was previously represented in this appeal by Disabled American Veterans (DAV).  A VA Form 21-22 dated May 2012 is of record appointing DAV as his representative.  However, the Veteran subsequently submitted a VA Form 21-22a dated March 2014 appointing Brett Buchanan, Agent, as his representative.  The Veteran has not since changed his representative.  Thus, the Veteran is no longer represented by DAV in this case, and he is currently represented by Brett Buchanan, Agent, as indicated above. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a right wrist disability, nor has he at any time during the claim and appeal period.

2.  The Veteran's currently diagnosed testicular disability is not related to his military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right wrist disability is not warranted.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a testicular disability have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for right wrist and testicular disabilities.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in October 2010, prior to the initial adjudication of his claims, VA satisfied this duty.  
VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and post-service VA and private treatment records. 

Additionally, the Veteran was afforded VA examinations for his claimed right wrist and testicular disabilities in February 2011.  He was also afforded a VA examination for his claimed right wrist disability in July 1981.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board observes that the VA examiner who examined the Veteran in July 1981 for his claimed right wrist disability did not specifically note whether the Veteran's claims folder was available.  However, even if the claims folder was not available, the absence of such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of symptoms associated with his claimed right wrist.  An examination was then performed that addressed all the relevant rating criteria. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for right wrist and testicular disabilities.
Service connection for a right wrist disability

The Veteran contends that he has a current right wrist disability that is related to his military service, in particular an injury to his right wrist in April 1978 that was assessed as a fracture of the distal ulna.  His service treatment records also document complaints of right wrist pain in October 1980 and an assessment of mild muscle strain.  The remainder of the service treatment records, to include the October 1980 separation examination (dated subsequent to the October 1980 treatment record) is absent documentation of a right wrist disability.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

With respect to Hickson element (1), the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a right wrist disability.

The Board notes that the Veteran was afforded a VA examination for his claimed right wrist disability in February 2011.  The VA examiner noted the Veteran's right wrist injury in service in 1978 during training as well as the Veteran's report of pain in his right wrist.  After examination of the Veteran and consideration of his medical history, the VA examiner noted a September 2010 VA X-ray report that indicated "[q]uestionable findings of scapholunate dissociation with dorsal intercalated segmental instability."  However, the VA examiner reported that the Veteran's status post fracture of the right ulna resolved with no known residuals.  The examiner therefore declined to diagnose the Veteran with a right wrist disability.  The Board further notes that a VA examiner concluded in a July 1981 report that after examination of the Veteran, including an X-ray report that revealed normal bone structure and no evidence of a previous fracture, that motion of the right upper extremity was within normal limits, the Veteran was able to move his wrist in all directions, and there was no tenderness, swelling, deformity, or disability in the right upper extremity or in the wrist.  The VA examiner therefore also declined to diagnose the Veteran with a right wrist disability.    

The July 1981 and February 2011 VA examination reports were based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  It is not contradicted by the post-service treatment records, which are silent for a diagnosed condition to account for these symptoms.  

The Board notes that a July 2010 VA treatment record notes an impression of right wrist arthralgia.  By definition, arthralgia is a general term for pain in a joint. Dorland's Illustrated Medical Dictionary 149 (30th ed. 2003).  However, pain is not a disability for which VA compensation can be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) (noting that there must be a diagnosis of an underlying disability to establish a claim for service connection).

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past as a lay person is not competent to associate any of his claimed symptoms to a right wrist disability.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of orthopedics to render medical opinions, the Board must find that his contention with regard to a diagnosis of a right wrist disability to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such. See also 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current right wrist disability.

As indicated above, the Veteran's service treatment records document a fracture of the right distal ulna in April 1978 as well as an assessment of mild muscle strain of the right wrist in October 1980.  The Board recognizes the Court's decision in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection where the record otherwise supports it, even where the most recent diagnosis is negative).  The Board also recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim.  In this case however, as discussed above, the Veteran's October 1980 separation examination is absent documentation of a right wrist disability.  Indeed the separation examination report notes mild pain as well as normal flexion and extension.  There is no subsequent documentation of a right wrist disability.  As such, the Board finds that the competent and probative evidence demonstrates that the Veteran's diagnosed right wrist disability in service resolved prior to filing his initial service connection claim for a "broken wrist" in December 1980.

The Veteran has been accorded ample opportunity to present competent evidence of current disability in support of his claim of a right wrist disability.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Because the weight of the evidence of record does not substantiate a current diagnosis of a right wrist disability, the first Hickson element is not met, and service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right wrist disability.  The benefit sought on appeal is accordingly denied.  

Service connection for a testicular disability

The Veteran contends that he has a testicular disability related to military service.  

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

With respect to element (1), current disability, the current medical evidence of record documents diagnoses of small hydrocele and bilateral varicocele.  See the February 2011 VA examination report.  Element (1) is therefore satisfied.  

With respect to Hickson element (2), in-service disease or injury, a service treatment record dated November 1978 documents the Veteran's complaint of right testicular pain for the past 3 days.  At that time, he complained of tenderness and swelling and he was diagnosed with epididymitis.  The remainder of the Veteran's service treatment records are absent complaints of or treatment for a testicular disability.  However, as the November 1978 service treatment record notes treatment for epididymitis, the Board finds that Hickson element (2) is arguably satisfied.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current testicular disorder is related to his military service.

In this regard, the Veteran was provided a VA examination in February 2011.  Notably, the VA examiner considered the Veteran's in-service treatment for testicular pain.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with small hydrocele and bilateral varicocele concluded that it is less likely than not that the disabilities were incurred in or caused by military service.  The examiner's rationale for their conclusion was based on their finding that the Veteran was evaluated during service for epididymitis which is a different condition than the small hydrocele and bilateral varicocele that he current suffers from.  Moreover, there was no finding of small hydrocele and bilateral varicocele for more than 25 years following the Veteran's discharge from service.  The examiner further indicated a review of medical literature which did not support a positive nexus.  
The February 2011 VA examination report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom, supra.  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology of diagnosed small hydrocele and bilateral varicocele for many years after the Veteran's discharge from service.    

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion as to the finding that the current testicular disorder is not related to military service.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including testicular pain), has presented no clinical evidence of a nexus between his current testicular disability and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current testicular disability.  Such opinion requires specific medical training in the field of testicular disorders and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of testicular disorders to render medical opinions, the Board must find that his contention with regard to a nexus between his current testicular disability and military service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim is not competent evidence of a nexus.

With regard to the Veteran's diagnosed testicular disability, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's diagnosed small hydrocele and bilateral varicocele is not such a listed disease entity.  Therefore, establishment of service connection on the basis of continuity of symptomatology is not warranted as to this claim.

Accordingly, element (3), nexus, is not met, and the Veteran's claim fails on this basis.  

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a testicular disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for residuals, status post right ulna fracture (right wrist disability) is denied.

Entitlement to service connection for a testicle strain, also claimed as a groin and scrotum condition (testicular disability) is denied.


REMAND

Service connection for a lumbar spine disability

The Veteran contends that he has a lumbar spine disability that is related to his military service.  The Board notes that his service treatment records document treatment for back pain on multiple occasions from October 1978 to October 1980.  

The Veteran was afforded a VA examination in February 2011 in order to determine the etiology of his lumbar spine disability.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with multilevel degenerative findings predominantly in the L4-5 region and concluded that it is less likely than not that the diagnosed lumbar spine disability is related to the Veteran's military service.  The examiner's rationale for their conclusion was based on review of the Veteran's service treatment records.  In particular, the examiner noted that the Veteran was evaluated several times between November 1978 and October 1979 and was diagnosed with muscle strain, paraspinal muscle spasms, and lumbosacral strain.  The examiner further noted the February 1981 National Guard examination noting complaints of back pain.  The examiner also noted current medical evidence of record indicating findings of sclerosis and degenerative joint disease.  

The Board finds that the February 2011 VA examiner's rationale is inadequate for evaluation purposes.  Specifically, while the VA examiner noted the Veteran's in-service treatment and current treatment for back pain, the examiner did not provide an explanation as to why the Veteran's in-service treatment for the back pain is not related to the current diagnosed lumbar spine disability.  Indeed, the examiner essentially documented the in-service treatment for back pain without indicating why such treatment is not related to the current lumbar spine disability.    

There is no other medical opinion of record pertaining to the etiology of the Veteran's current lumbar spine disability.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's diagnosed lumbar spine disability is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to a physician in the appropriate area of expertise for a clarifying medical opinion as to the etiology of the Veteran's lumbar spine disability.    

Based on the review of the Veteran's claims folder, the examiner must determine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's lumbar spine is related to his active military service, to include his in-service treatment and complaints of back pain in October 1978, November 1978, December 1978, June 1979, July 1979, September 1979, October 1979, and October 1980.  The examiner should also consider the Veteran's complaints of recurrent back pain during a February 1981 National Guard examination. 

If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his agent should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


